COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                          NOTICE OF ORDER ON MOTION

Cause numbers:              01-12-00049-CV
Style:                      Joe Anthony Romero
                            Kroger Company/ KrogerCo./aka Kroger Texas L.P., Sedgwick Claims Management
                            Services Osha,Phillips, Akers and WOMAC
Date motion filed*:         February 15, 2013
Type of motion:             Motion for extension of time to file brief
Party filing motion:        Appellant
                            Appellant’s Brief
Document to be filed:

If motion to extend time:
         Deadline to file document:                     February 27, 2013
         Number of previous extensions granted:         0
         Length of extension sought:                    120 days

Ordered that motion is:

                 Granted in part, denied in part
                  If document is to be filed, document due: April 29, 2013

                   The Clerk is instructed to file the document as of the date of this order
                   Absent extraordinary circumstances, the Court will not grant additional motions to extend
                    time

                 Denied

                 Dismissed (e.g., want of jurisdiction, moot)




Judge's signature: /s/ Laura C. Higley
                   Acting individually          Acting for the Court

                  Panel consists of ______________________________.

Date: February 19, 2013




November 7, 2008 Revision